This case is before us on motion to dismiss after briefs have been filed by the respective parties.
In considering the motion to dismiss it has been necessary for us to consider the record herein and also the briefs *Page 861 
filed by the respective parties. Having done this, we have arrived at the conclusion that no reversible error is disclosed by the record and that, therefore, the order appealed from should be affirmed.
It is so ordered.
Affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur in the opinion and judgment.